Citation Nr: 1315961	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO. 95-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for a low back disability, specifically, for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial rating higher than 20 percent for associated radiculopathy of the left leg.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Another rating decision since issued in September 2008 granted service connection for DDD of the lumbar spine and initially assigned a 0 percent, i.e., noncompensable rating retroactively effective from June 6, 1994, the date of receipt of this claim.  An even more recent August 2011 decision, however, increased the initial rating for this low back disability to 40 percent with the same retroactive effective date of June 6, 1994.  As well, the RO assigned a separate 20 percent rating for the associated left leg radiculopathy, retroactively effective as of September 26, 2003, the date of the most recent revisions to the rating criteria allowing for assignment of a separate rating for this additional disability; the radiculopathy previously had been rated as part and parcel of the low back disability.

In the interim, in November 1997, the Veteran had testified at a hearing before a Veterans Law Judge who is no longer employed by the Board, since having retired.  The Veteran resultantly was notified that he could have another hearing before a different Veterans Law Judge that would ultimately decide his appeal.  38 C.F.R. §§ 20.707, 20.717.  His representative responded in January 2012, however, that they did not want another hearing.  They requested, instead, that the Board consider the claims based on the evidence already of record.  In April 2012, the Board sent a letter to the Veteran to confirm this is indeed his election.  He did not respond.  Thus, the Board is proceeding with consideration of his claims.

The Board remanded these claims in August 1997, May 1998, October 2004, June 2009, and July 2012 for further development.


FINDINGS OF FACT

1.  The Veteran has severe, rather than pronounced, intervertebral disc syndrome (IVDS) of his lumbar spine, which is manifested by complaints of increasing pain and consequent limitation of forward flexion to between 10 and 45 degrees.  He does not have unfavorable ankylosis of his entire thoracolumbar spine, however, and has not experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The associated left leg radiculopathy causes, at most, what amounts to moderate impairment or incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 40 percent for the DDD of the lumbar spine. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002) and 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

2. The criteria also are not met for an initial rating higher than 20 percent for the associated left leg radiculopathy.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.71a, 4.124a, Diagnostic Codes 8520-8720 (2012); 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence that he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

It is important to keep in mind, however, that these claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities.  So any VCAA notice initially provided would have addressed these claims in this specific context.  Service connection for these disabilities since has been granted in the decision precipitating this appeal.  And the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, once service connection is granted, the claim, as it arose in its initial context has been substantiated, indeed proven, so the initial intended purpose of the notice served such that § 5103(a) notice is no longer required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In this situation, then, VA is not required to provide additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and these other precedent cases, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  The RO sent the Veteran this required SOC addressing the "downstream" disability rating element of his claims.  The RO/AMC also since has provided him supplemental SOCs (SSOCs).  The SOC and SSOCs included citation to the applicable statutes and regulations and contained discussions of the reasons and bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning his "downstream" claims for higher initial ratings for these disabilities.

He nonetheless was provided letters in March 2005 and July 2012 indicating the types of evidence necessary to substantiate these initial-rating claims, and the division of responsibility between him and VA in obtaining this supporting evidence, including the information needed to obtain both his private and VA medical treatment records.  The letter also explained how a "downstream" disability rating and effective date are determined once, as here, service connection for the claimed disability is granted, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's additional duty to assist under the VCAA includes helping the claimant to obtain potentially relevant records, including service treatment records (STRs) and other pertinent records of evaluation and treatment since service, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations in July 1994, December 1999, November 2005, and July 2012.  These examinations were thorough and adequate for the purposes of deciding these claims.  The reports reflect that the examiners reviewed his medical history, recorded his then current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the other relevant evidence of record, both initially in terms of etiologies (when the issue was entitlement to service connection) and then subsequently regarding the severity of these disabilities (owing to the fact that this now is the more determinative "downstream" issue).

In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"  Citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Neither the Veteran nor his representative has raised questions about the adequacy of those examinations.  Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  But even when this is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


The Veteran also testified at a hearing before the Board in November 1997 that essentially focused on the elements necessary to substantiate his claims.  His hearing testimony and his representative's statements and testimony demonstrate their actual knowledge of the elements necessary to substantiate the increased-rating claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012) in terms of:  (1) explaining fully the issues and (2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position, which is supported by the fact that the Veteran eventually was granted service connection for his low back disability and for the associated left leg radiculopathy.

Further, the RO/AMC complied with the prior remand directives by obtaining all VA and non-VA treatment records, Social Security Administration (SSA) records, STRs, lay testimony and statements offered in support of the claims, and by having the Veteran examined and reexamined to assess and reassess the severity of his disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent possible.  The evidence of record includes as mentioned the STRs, SSA records, private records, VA medical records, VA examination reports, and statements from the Veteran and his representative.  

Although the record reflects that the Veteran filed a Workers' Compensation claim for an intercurrent job-related injury to his back and served several years in prison prior to filing his VA claim, a remand for these additional records is unnecessary.  If anything, they would tend to disprove his claim of having greater present disability related to his military service, as opposed to that intervening injury at his civilian job, and would not provide a more accurate picture of his current disability than the more recently dated records already in the claims file since these more recent records better tend to assess the present severity of his disabilities rather than in years past.  (See July 1974 Walton County Hospital Treatment records; November 2003 VA treatment record in Volume 2 of the claims file).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  It is difficult to discern what additional guidance VA could provide him regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  This is especially true given the already several prior remands of these claims.

The Veteran has not indicated that he has any further evidence to submit to VA or that VA needs to obtain.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  All pertinent due process requirements have been met.

Merits of the Claims

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 38 C.F.R, Part 4.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. See Fenderson v. West, 12 Vet App 119 (1999).  Therefore, in matters concerning an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. 125-26.  The Court since has extended this practice even to cases that do not involve initial ratings, so also established ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including prolonged use or during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Also, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40.  Moreover, if a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Turning now to the facts of this particular case.  A September 2008 rating decision granted service connection for DDD of the lumbar spine and assigned an initial 0 percent (noncompensable) rating retroactively effective from June 6, 1994, the date of receipt of the claim.  Subsequently, in August 2011, the RO issued an additional decision increasing the rating for this low back disability to 40 percent, with the same retroactive effective date of June 6, 1994.  As well, the RO assigned a separate 20 percent rating for the associated left leg radiculopathy, retroactively effective as of September 26, 2003, the date of the most recent revisions to the rating criteria concerning spinal disabilities allowing for a separate rating for radiculopathy.  Prior to that, the radiculopathy had been rated instead as part and parcel of the underlying low back disability, so collectively since, in effect, June 6, 1994.


During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating IVDS, so after the filing of this claim at hand in June 1994.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA again revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were redesignated as Diagnostic Code 5243 for IVDS, effective September 26, 2003.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher rating is warranted for the lumbar spine disability.  VA's General Counsel has determined however that the amended rating criteria, if more favorable to the claim, only may be applied prospectively, so only for the periods from and after the effective date of the regulatory changes.  However, the Veteran gets the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  This guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).  See also 38 C.F.R. § 3.114.

Under Diagnostic Code 5292, in effect prior to September 26, 2003, a 20 percent rating requires moderate limitation of lumbar spine motion.  A maximum 40 percent rating requires severe limitation of lumbar spine motion.

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a 20 percent rating was assigned for disability manifested by muscle spasm on extreme forward bending and loss of lateral motion, unilateral, in a standing position.  A 40 percent evaluation was assigned for severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space.  A 40 percent was also assigned if only some of these manifestations were present with abnormal mobility of forced motion.  A 40 percent rating is the highest schedular evaluation assignable under the former Diagnostic Code 5295.

Under Diagnostic Code 5293, in effect prior to September 23, 2002, a 20 percent rating was assigned for IVDS if involving moderate, recurring attacks.  A 40 percent rating was assigned for severe IVDS manifested by recurring attacks with intermittent relief.  And a 60 percent rating was assigned for pronounced IVDS involving persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with attack with little intermittent relief.

Under the revised criteria, effective from September 23, 2002, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes of having at total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.; see also 38 C.F.R. § 4.71a, The Spine, Formula for Rating IVDS based on Incapacitating Episodes (same effect).

Note (1):  For purposes of evaluations under 5293, an incapacitating episodes is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" mean orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Compare, 67 Fed. Reg. 54345 (Aug. 22, 2002), effective September 23, 2002, and codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 2003, [Diagnostic Code 5293 redesignated as 5243 and codified at 38 C.F.R. § 4,71a, The Spine, Formula for Rating IVDS based on Incapacitating Episode, Note (1) (same effect)].

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic code or codes.

Note (3):  If IVDS is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Under the revised criteria, effective from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).

See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees; backward extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (See also Plate V).

The STRs show complaints of low back pain during service.  There was tenderness to palpation and minimal decrease in range of motion, but with no further treatment. (See STRs dated in July 1968).  The October 1968 separation examination was unremarkable for complaints of low back pain and the examiner found no spinal abnormalities.  An October 1968 reenlistment physical was equally unremarkable for any complaints of low back impairment, and on objective physical examination the spine was described as normal.

A July 1974 X-ray of the lumbosacral spine was negative.  A July 1974 physical examination of the Veteran after a fall from a ladder reflects a contusion (bruise) on his back.

A May 1994 lumbar spinal series reflects there was normal alignment of the lumbar spine.  The vertebral body heights and disc spaces were well maintained.  Five non-rib-bearing vertebral bodies were identified.  There were no fractures seen.  A June 1994 computed tomography (CT) scan had findings compatible with L5-S1 disc herniation to the left, with effacement of the fat surrounding the left S1 nerve root. 

A July 1994 General Medical Examination reflects forward bending of the lumbar vertebrae was 45 degrees and backward extension of the lumbar vertebrae was 15 degrees.  Lateral flexion of the thoracic vertebrae was 25 degrees bilaterally.  Rotation of the lumbar vertebrae was 35 degrees bilaterally.  Ankle deep tendon reflexes were about +1 bilaterally, and knee deep tendon reflexes were about 2+ bilaterally with reinforcement.  Straight leg raising was 25 degrees on the left and 40 degrees on the right.  Hip flexion was 60 degrees on the left and 45 degrees on the right.  There was no weakness on dorsiflexion and plantar flexion of the great toes, and there was a slight hyperesthesia to pinprick stimuli at the level of the left great toe.  The circumference of the thighs of the lower third level was 15 inches bilaterally.  The diagnosis was post-traumatic low back pain syndrome.

A September 1994 VA treatment record noted complaints of back pain that radiated into the Veteran's left leg.

During a February 1995 DRO hearing, the Veteran testified that he had problems with back pain but opted not to have surgery.  (See DRO Hearing Transcript, p. 12).  He reiterated this during his subsequent hearing before the Board.  (See December 1997 Board Hearing Transcript, p. 19).

An April 1995 magnetic resonance imaging (MRI) showed a disc bulge of the 
L5-S1 with no significant canal stenosis or compression.  There was no surgical pathology evident.


A November 1996 VA X-ray showed an unremarkable lumbosacral spine.  However, the Veteran was diagnosed with a herniated L5-S1 disc with radiating pain.  A neurological examination noted that the CN II-XII was intact bilaterally.  He had 5/5 movement in both legs and was hyperflexic bilaterally.

An October 1997 VA treatment record reflects no bowel or bladder problems, but occasional numbness of the left leg.

A November 1997 VA treatment record noted the Veteran was unable to lift his left leg straight or flexed.  The diagnosis was chronic low back pain.

A December 1997 X-ray of the lumbar spine was unremarkable.

VA treatment records dated from March to December 1999 reflect complaints of sciatica, chronic back pain that flanked down the left leg, no difficulty with bowel movements or voiding, spasms and numbness down legs.  (See, in particular, an April 1999 VA treatment record).  A March 1999 X-ray noted there was no significant abnormality of the lumbar spine, although focal disc calcification was suspected at L1-L2 suggestive of focal degenerative calcification.  The Veteran was unable to stand or sit any extended period of time.  He had spasms and numbness down his legs.  He was diagnosed with osteoarthritis and spasms and received corticosteroid injections.  He was also diagnosed with DDD of his L-spine.  A December 1999 VA treatment record diagnosed myofascial component, rule out radiculopathy.

A July 1999 private medical evaluation noted he had last worked as a construction worker/laborer in 1994 and had not worked since because of this low back disability.  He had undergone physical therapy and had received injections.  Upon neurological examination, he had markedly decreased strength in his lower extremities on straight leg raising.  He was noted as well to have marked spasm/tenderness in his lower back.  No sensory deficits were noted.  Gait and station were normal.  He had a negative Romberg and Babinski tests.  Heel-to-toe walk was normal.  He was able to stand independently without difficulty.  

The lumbar flexion was only to 15 degrees due to extreme, severe low back/flank pain.  Dorsal spine flexion was 90 degrees and extension was 30 degrees with normal right and left lateral flexion and rotation, so presumably also to 30 degrees. Straight leg raising was 20 degrees with marked spasticity and pain.  In addition, there was marked left lumbar spasm and tenderness.

The report of a December 1999 Independent Medical Examination reflects that the Veteran complained of chronic pain, weakness, fatigability, numbness of the left leg, and daily flare-ups that were "severe to the point that he had to be in bed for several days at a time." He did not relate any precipitating factors.  He stated that he was totally incapacitated during a flare-up.  He used a cane for ambulation and had no significant bowel or bladder difficulties.  Upon physical examination, forward flexion was approximately 30 degrees in extension with pain at 15 degrees that was so severe at endpoint that it caused him to have headaches.  Lateral flexion of the lumbar spine was approximately 10 degrees for the right and left.  Rotation to the right was 25 degrees and to the left was 5 degrees.  Straight leg raising on the left was 90 degrees, sitting on the right was approximately 35 degrees bilaterally. He was able to sit with his knees fully extended and hips at 90 degrees without any apparent discomfort.  He was diagnosed with DDD of the lumbar spine with chronic back pain status post-gunshot wound right lower extremity with no evidence of any residual difficulty.

VA treatment records dated from January 2000 to December 2003 reflect ongoing treatment for low back pain.  A January 2000 treatment record noted that he had not worked for at least 4 months due to his back pain.  His lower extremity range of motion was within normal limits, but his trunk movement was decreased by 75 percent.  There was significant tightness noted in the bilateral lumbar paraspinals and he ambulated with a cane, albeit independently.  An April 2000 VA treatment record reflects that he reported that he had been in bed since November, but that he walked 5 miles per day and that he had not worked for the past 4 months due to his back pain.  He was assessed with high pain ratings and decreased range of motion.  

Trigger point injections were helpful for 3 to 4 hours, but then pain returned with greater intensity.  He stated that he could not lie on his stomach, but then mentioned that he was "going to build a house this summer."  A July 2000 VA treatment record noted there was no change in symptoms with the TENS unit and the pain was a constant 10/10.

A February 2001 X-ray revealed no significant change compared to the prior examination on March 19, 1998.  The Veteran was assessed with known focal calcification on the nucleus pulpous of intervertebral disc between L2-L3 without loss of disc space.  The rest of the visible lumbar spine and SI joints were within normal limits.  A March 2001 VA treatment record diagnosed, in part, lumbar spondlyosis and probable facet syndrome of the L4-5 and or L5-S1, rule out spinal stenosis and radiculopathy.

A January 2002 record noted complaints of severe back pain that radiated down his leg and buttocks.  There was no loss of bowel or bladder control or weakness.

A March 2003 VA treatment record noted chronic low back/left scapula pain.  He requested stronger pain medication in August 2003.

A December 2003 VA treatment record diagnosed mild DDD involving the L5-S1 disc space.

A January 2004 VA treatment record noted nonoperative low back pain.  He had 5/5 strength in his upper and lower extremities.  A May 2004 VA treatment record noted lower back pain with muscle spasm.

A July 2004 VA treatment record noted low back pain that was exacerbated by chronic pain symptoms since a car accident a few weeks prior.  The pain radiated from the center of his back to his left hip and down his leg to his knee.  There was no weakness or numbness or bladder or bowel dysfunction, fevers or chills.  His pain was 10/10 (10 being the worst).  The pain exacerbated with rotation and extension.  Symptoms were more severe but no different in quality from 2 months ago before the accident.

A February 2005 VA treatment record reaffirmed he had DDD of his lumbar spine.

The report of a November 2005 VA examination reflects that he complained of low back pain predominately on the left side, with radiation down the left lateral thigh to the knee.  He denied any bowel or bladder control issues.  He had stopped working secondary to his back pain.  He used a cane because he felt like his "leg gives out."  Upon physical examination, flexion was 10 degrees; extension was 15 degrees, lateral flexion to the right of 15 degrees and 20 degrees to the left.  Lateral rotation to the right was 15 degrees and to the left was 20 degrees.  Deep tendon reflexes showed knee jerk to be 2+ bilaterally; right ankle jerk to be 2+, the left ankle jerk was 0.  He showed a downgoing Babinski.  His strength testing was 5/5.  He was able to stand on his toes during the examination.  Sensation testing did not reveal any specific dermatomal location.  His sensation was intermittent and not in a specific location.

A November 2005 SSA disability evaluation noted he used a cane for balance.  He could not carry more than a bag of groceries or a gallon of milk.  He could sit more than 15 minutes or stand more than 15 minutes without feeling the need to change position.  He felt limited in most activities of daily living.  With regards to social history, he had not worked since 1994.  Upon musculoskeletal examination, his gait and station were normal.  Lumbar flexion was to 20 degrees.  Extension was 0 degrees.  Right and left lateral flexion was to 10 degrees.  There was tenderness.  Kemp's maneuver was positive on the left.  There was mild decrease in segmental mobility and increased muscle tone.  The neurological examination revealed mild hypoesthesia in the left S-1 dermatome.  There was mild dysesthesias in the left L-5 dermatome.  There was no atrophy.  Reflexes were two out of four symmetric.  The diagnosis was lumbar spondylosis, probably L-5 and/or S-1 radiculitis, mild sensory radiculopathy to rule out disc herniation.

A December 2005 VA treatment record noted he had had a then recent fall that had exacerbated his back symptoms.  He had constant pain, sharp with numbness occasionally in the left lateral thigh and occasionally lost the ability to bear weight on that leg.

An October 2007 VA treatment record reflects complaints of chronic low back pain.  He denied any numbness, tingling, weakness, and change in bowel or bladder.

A March 2010 VA treatment record noted lower back pain that radiated.  There again was a diagnosis of DDD of the L5-S1.

An August 2011 VA treatment record noted he had lost 20 lbs in the past year, which he felt was due to chronic pain.  His methadone had been increased to 10 mg.  (See also March 2012 VA treatment record).

A July 2012 Disability Benefits Questionnaire (DBQ) reflects that he was diagnosed with DDD of the L5-S1.  The medical history reflected complaints of pain that radiated down to the back of the left leg to the calf.  He did not report that flare-ups impacted the function of his thoracolumbar spine.  Forward flexion was 45 degrees; extension was 30 degrees with objective evidence of painful motion at 15 degrees.  Right lateral flexion ended at 15 degrees with painful motion at 15 degrees.  Left lateral flexion was 15 degrees with pain.  Right and left lateral rotation was 15 degrees with pain.  He was able to perform repetitive-use testing with 3 repetitions.  The post-test forward flexion was 45 degrees and the post-test extension was 15 degrees. The post-test right and left lateral flexion was 15 degrees.  The post-test right lateral rotation was 15 degrees and post-test left lateral rotation was 10 degrees.  He did not have additional limitation within the range of motion of the thoracolumbar spine or functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness or pain with palpation, but he had guarding and/or muscle spasm with no abnormal gait.  There was no muscle atrophy.  He had normal results for sensation to light touch.  He had a positive straight leg raising test and mild radiculopathy of his left leg.  There was moderate intermittent pain of the left lower extremity.  He also had involvement of the L4-L5, S1-S3 nerve roots.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes).  He did not have IVDS of his thoracolumbar spine.  

He occasionally used a wheelchair and regularly used a walker.  It was noted that he had last worked in 1994; he was a carpenter for 30 years.  He had to stop working because of his back disability.  His activities of daily living were fine; he could dress himself and handle his food and toiletries.

The neurological examination reflects that he had mild neuropathy of the L-5 on the left.  His symptoms consisted of intermittent moderate pain of the left lower extremity.  Ankle and knee reflexes were 2+.  He had mild incomplete paralysis.  The examiner found that the Veteran would not be equally served by amputation with prosthesis.  Overall, he had sciatic pain down his left leg and slight weakness of his left ankle dorsiflexion.

SSA records reflect that his primary diagnosis was osteoarthrosis and allied disorders.  After review of his medical file, the SSA found that he could occasionally lift or carry 50 lbs; he could frequently lift or carry 25 pounds; he could stand or walk for about 6 hours in an 8-hour workday; sit with normal breaks for about 6 hours in an 8-hour workday; he had push and/pull unlimited other than as shown for lift and carry.  There were no postural limitations.

This collective body of medical evidence shows the Veteran's low back disability is manifested by severe low back pain (which is relieved with medication and rest, albeit just temporarily), tenderness of his entire back, an unsteady gait requiring the use of a cane and/or occasional use of a wheelchair, forward flexion ranging from 10 to 45 degrees with observable pain on motion, especially repetitive motion, and premature or excess fatigue, weakness, lack of endurance or incoordination.

The maximum rating for limitation of motion of the lumbar spine is 40 percent, assuming there is not ankylosis (which, in effect, as will be explained, means the Veteran cannot have any motion whatsoever), and he already has a 40 percent rating for his low back disability.  Where, as here, the Veteran already has the maximum rating assignable for limitation of motion (i.e., 40 percent under the former Diagnostic Code 5292 and now according to DCs 5235-5242 of the General Rating Formula for the Spine), additional consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Hence, a higher rating is not warranted under either version pertaining to limitation of lumbar spine motion.

In order to warrant a rating higher than 40 percent for this low back disability, the evidence must show the Veteran has unfavorable ankylosis of his entire thoracolumbar (thoracic and lumbar) spine, which would permit assigning a 50 percent rating under the General Rating Formula, or unfavorable ankylosis of his entire spine, that is, when additionally considering the adjacent cervical segment, which would permit assigning a 100 percent rating.  But he has neither.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 94 (31st ed. 2007) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Note (5) in 38 C.F.R. § 4.71a, DCs 5235-5242, explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments together is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis (and parenthetically, even if shown, would at most warrant the 40 percent rating the Veteran already has).


There is no question he has what amounts to severe limitation of motion of his thoracolumbar spine, especially when considering the effect of his pain in further reducing his range of motion, particularly with prolonged or repetitive movements.  But it cannot be said that his spine, either the thoracolumbar segment or entire spine when additionally considering the adjacent cervical segment, is fixed in flexion or extension because he retains some measure of range of motion in all directions - forward flexion, backward extension, left and right later flexion (side bending), and left and right rotation (twisting).  By definition, then, his spine is not ankylosed.

There equally is not evidence of any episodes of incapacitation, meaning where bed rest was prescribed by a physician.  See Note (1) in DC 5243.  The mere fact that the Veteran has elected or felt the need to stay in bed and rest his low back at times in years past is not equivalent or even tantamount to concluding he has experienced an incapacitating episode according to the specific definition in this VA regulation, much less of the frequency and duration required to warrant a rating higher than 40 percent under this DC.

He also has severe, versus pronounced, IVDS.  Under the former DC 5293, pronounced IVDS warrants a 60 percent rating, but it requires consideration of neurological symptoms appropriate to the site of the diseased disc and, in effect, considers the associated neurological impairment (radiculopathy/sciatica) in the rating for the low back disability itself.  Hence, under the former criteria, the overall rating is combined to reflect both the low back and lower extremity impairment.  So, here, one must also consider that the Veteran has a 40 percent rating for his underlying low back disability and a separate 20 percent rating for the associated radiculopathy affecting his left leg (i.e., for the radiating pain and numbness into this lower extremity), which in turn combine to 60 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  He therefore has what amounts to a collective 60 percent rating, which is the functional equivalent of pronounced IVDS under the former rating criteria versus compartmentalization of his disability under the revised standards, again, seeing as though the 40 percent rating for his low back disability when combined with the additional 20 percent rating for the associated radiculopathy affecting his left leg comes to the same ultimate result, 60 percent.

The revised regulations, effective September 26, 2003, allow for a possible scheduler rating based on alternative separate, combined ratings for chronic orthopedic and neurological manifestations of a lumbar spine disability.  The RO assigned a 20 percent rating for incomplete paralysis of foot movements that was moderate (i.e., intermittent sensory deficit as well as absent reflex in the left foot).  The evidence of record reflects that the Veteran had mild left-sided neuropathy of the L-5.  His symptoms consisted of intermittent moderate pain of the left lower extremity.  Ankle and knee reflexes were 2+.  He had mild incomplete paralysis.  (See July 2012 DBQ).  He had sciatic pain down his left leg and slight weakness of his left ankle dorsiflexion.  A higher rating of 30 percent is not warranted unless there is an incomplete paralysis foot movement that is severe.  The evidence of record, however, shows no more than mild-to-moderate impairment.

Moreover, he would not be equally served by amputation with prosthesis, as stated by the July 2012 VA examiner.  There is no functional impairment such that no effective function remains (i.e., equivalent to an amputation).  So he has not lost use of this extremity entirely.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the severity of a spine disability as defined by current and revised regulations, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The criteria are not met for an initial rating higher than 40 percent for the DDD of the lumbar spine and for an initial rating higher than 20 percent for the associated left leg radiculopathy.  And this has been the case since the filing of this claim, so the Board cannot "stage" these ratings either under Fenderson.


In reaching these conclusions, the Board has considered the potential applicability of the benefit-of-the-doubt doctrine, but the preponderance of the evidence is against assignment of any higher ratings, so this doctrine has no application to the facts of this particular case. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-schedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings generally will be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, however, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b)(1).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, the Veteran's symptoms exhibited include pain, limitation of motion, and weakness, spasms, tenderness, and radiculopathy - which are all contemplated by the rating criteria (i.e., by 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5235-5243 and DC 8599-8521).  So the rating criteria reasonably describe his disability in terms of its frequency, extent and severity.  Although he stated in a December 1999 VA treatment record that he had pain so severe that it caused him to have a headache, that appeared to be a one-time subjective complaint not supported by the objective medical evidence or by recurrence.  Therefore, referral for consideration of an extra-schedular rating is not warranted for this claim.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 40 percent for the DDD of the lumbar spine is denied.

The claim for an initial rating higher than 20 percent for the associated left leg radiculopathy also is denied.


REMAND

In several of the records mentioned, the Veteran indicated he was then currently unemployed and had not worked since 1994 because of his low back disability.  Thus, the derivative issue of his entitlement to a TDIU is raised inasmuch as his unemployability is claimed to be the result of the disabilities at issue in this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which, in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.

The Veteran already has a 100 percent schedular rating for his PTSD, and indeed has had this highest possible schedular rating effectively since June 6, 1994, so since he last worked.  It therefore already has been conceded he is totally impaired, both socially and occupationally, albeit on account of this other service-connected disability.  38 C.F.R. § 4.130, Diagnostic Code 9411.


In years past, if a Veteran received a 100 percent schedular rating for his 
service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award of SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley at 294; 

see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran, whose disability level is determined by the Rating Schedule, must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Since, however, this derivative TDIU claim has not been initially considered by the RO as the Agency of Original Jurisdiction (AOJ) and requires further development before being decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claims for higher ratings for the disabilities forming the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Accordingly, this derivative TDIU claim is remanded for the following:

1.  In light of the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999), and for this reason since has been vacated in DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 (March 10, 2010), determine whether the Veteran is entitled to a TDIU on account of his low back disability and associated left leg radiculopathy.

If it is determined he is entitled to a TDIU on account of these service-connected disabilities, also determine whether this in turn entitles him to SMC under § 1114(s), that is, if it is determined these separate disabilities support a TDIU independent of the 100 percent disability rating he has had for his PTSD effectively since June 6, 1994, which reportedly was when he last worked.

2.  If additional compensation is not granted to his satisfaction, send him an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these remaining matters.

He has the right to submit additional evidence and argument concerning these additional matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These additional matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


